Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgement
The applicant’s most recent amendment, filed on 6/16/2022, has been entered into the record. The present Office action is made with all the suggested amendments being fully considered; the pending claims are 2-14.

Election/Restrictions
Election was made without traverse in the reply filed on 6/16/2022.  Applicant has elected Group I, corresponding to claims 1-14. The examiner acknowledges the applicant’s cancellation of 15-20. Invention Group II, corresponding to 15-20, is withdrawn from further consideration.

Drawings
The drawings submitted on 6/16/2022 have been accepted by the examiner.


Allowable Subject Matter

Claims 2-14 are allowed.

The following is an examiner’s statement of reasons for allowance:

Regarding Claim 2, although the prior art shows substantial features of the claimed invention, a search of the prior art neither teaches nor reasonably suggests all the claimed limitations, including wherein the source-level contact layer further comprises an annular metal germanosilicide portion contacting and laterally surrounding the III-V compound semiconductor source region.

Regarding Claim 7, although the prior art shows substantial features of the claimed invention, a search of the prior art neither teaches nor reasonably suggests all the claimed limitations, including wherein: the III-V compound semiconductor channel material comprises gallium arsenide or indium gallium arsenide having a fixed band gap that is uniform throughout the vertical semiconductor channel; and the III-V compound semiconductor source region comprises indium gallium arsenide that has a variable band gap that is smaller than the fixed band gap of the III-V compound semiconductor channel material, and that decreases within the III-V compound semiconductor source region with a lateral distance from a cylindrical interface with the vertical semiconductor channel.


Regarding Claim 9, although the prior art shows substantial features of the claimed invention, a search of the prior art neither teaches nor reasonably suggests all the claimed limitations, including wherein: the III-V compound semiconductor source region comprises a stack of cylindrical III- V compound material layers having different material compositions; and the cylindrical III-V compound material layers have different band gaps that decrease with a lateral distance from a cylindrical interface with the vertical semiconductor channel.

All other pending claims are dependent on the claims above and are allowable at least based on that dependency.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER A JOHNSON whose telephone number is (571)272-9475.  The examiner can normally be reached on normally working Monday-Friday between 9 am and 6 pm Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571-270-7877.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CHRISTOPHER A JOHNSON/Examiner, Art Unit 2899